Name: Commission Regulation (EEC) No 4107/86 of 23 December 1986 fixing the compensatory allowance for Mediterranean sardines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 379/26 Official Journal of the European Communities 31 . 12. 86 COMMISSION REGULATION (EEC) No 4107/86 of 23 December 1986 fixing the compensatory allowance for Mediterranean sardines price for Atlantic sardines of size 2 applicable in the new Member States ; Whereas the withdrawal prices for the 1987 fishing year were fixed for the products in question by Commission Regulation (EEC) No 4099/86 (3) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 The compensatory allowance granted for Mediterranean sardines, as provided for in Article 3 of Regulation (EEC) No 3117/85, shall be as follows for the 1987 fishing year : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 171 and 358 thereof, Having regard to Council Regulation (EEC) No 3117/85 of 4 November 1985 laying down general rules on the granting of compensatory allowances in respect of sardines ('), and in particular Article 4 thereof, Whereas Article 3 ( 1 ) of Regulation (EEC) No 3117/85 lays down that the grant of the compensatory allowance is to be limited to Mediterranean sardines of sizes 3 and 4 and freshness categories E and A, as defined in Council Regulation (EEC) No 103/76 of 19 January 1976, laying down common marketing standards for certain fresh or chilled products (2); Whereas Article 3 (3) of Regulation (EEC) No . 3117/85 lays down that the allowance is to be equal to the diffe ­ rence between the withdrawal price for Atlantic sardines of the size in question, applicable in the Community as constituted on 31 December 1985, and the withdrawal  sardines, size 3 (E, A) : 210 ECU/tonne,  sardines, size 4 (E, A) : 79 ECU/tonne. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1986. For the Commission Antonio CARDOSO E CUNHA Member of the Commission 0 OJ No L 279, 9 . 11 . 1985, p. 1 . 0 OJ No L 20, 28 . 1 . 1976, p. 29. (3) See page 1 of this Official Journal .